Exhibit 12 Walgreen Co. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges Six Months Ended February 28, 2009 February 29, 2008 Income before income taxes and minority interest $ 1,814 $ 1,664 Add: Minority interest - - Fixed charges 408 479 Less: Capitalized interest (12 ) (9 ) Earnings as defined $ 2,210 $ 2,134 Interest expense, net of capitalized interest $ 2 $ 35 Capitalized interest 12 9 Portions of rentals representative of the interest factor 394 435 Fixed charges as defined $ 408 $ 479 Ratio of earnings to fixed charges 5.42 4.45
